Citation Nr: 0604844	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-23 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for type 2 diabetes 
mellitus, claimed as a residual of herbicidal agent exposure 
during service. 


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from October 1957 to 
September 1960, and from September 1964 to September 1967.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The veteran claims entitlement to service connection for 
diabetes mellitus as a residual of exposure to an herbicide 
agent during service.  The record shows that he is currently 
diagnosed with type 2 diabetes mellitus.  

Generally, service connection may be granted for a disability 
resulting from a disease incurred in active military service.  
38 U.S.C.A. § 1110(a) (West 2002).  If a veteran was exposed 
to an herbicide agent during active service during a period 
of war, service connection is presumed, provided the 
requirements of 38 C.F.R. § 3.307 are met.  38 C.F.R. 
§ 3.309(a) (2005).  As relevant here, Section 3.307 of the 
regulations provides that a veteran who, during active naval 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1966, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See also 38 U.S.C.A. §§  
1113(a), 1116(f).  

Regulations provide that service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations only if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The VA General Counsel has determined 
that service aboard a deep-water naval vessel in the waters 
off the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam without evidence showing 
actual visitation to the Republic of Vietnam.  VAOPGCPREC 27-
97, 62 Fed. Reg. 63604 (1997).  See also 38 U.S.C.A. 
§ 7104(c) (Board is bound by the precedent opinions of the 
General Counsel).    

Here, the veteran asserts that while en route to a new duty 
station, he actually visited the Republic of Vietnam.  He 
states that while traveling from Bangkok to Guam to report to 
his new duty station, he had a 3-4 hour layover to change 
planes in Saigon Airport, where his military orders were 
endorsed.  Although the veteran identifies 1968 as the year 
of his visitation in the Republic of Vietnam, he also 
acknowledges that he is not certain of the dates.  

The record shows that when the veteran completed training at 
Pearl Harbor in September 1966, he was transferred to the 
U.S.S. Abnaki.  His transfer papers show that he reported to 
COMUSMACTHAI on September 29, 1966, and he departed Thailand 
on October 3rd.  He reported to the Abnaki, which was docked 
in Guam, on October 13, 1966.  

Since the RO has made no attempt to retrieve travel records 
for this period, the Board finds that further evidentiary 
development is warranted before a decision on the merits can 
be made.  Accordingly, this appeal is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C., for the 
following actions: 

1.  Develop the record further with respect to 
the veteran's claimed visit in Saigon Airport 
while on official travel.  In particular, 
attempt to document whether the veteran 
travelled through the Saigon Airport in 
September or October 1966 to report to duty 
aboard the U.S.S. Abnaki. 

2.  A presumption of exposure to an herbicidal 
agent can be rebutted by affirmative evidence 
to the contrary.  See 38 U.S.C.A. § 1113.  
Accordingly, identify any affirmative evidence 
that a person in transit through Saigon 
Airport could not have been physically exposed 
to an herbicidal agent. 

3.  When the forgoing is completed, the RO 
should readjudicate the claim on appeal.  If 
any benefit sought on appeal remains denied, 
the veteran should be provided a supplemental 
statement of the case.  The appellant should 
be allowed an appropriate period of time for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



 
 
 
 

